Untermyer, J.
(dissenting). Although the circumstances referred to by the surrogate might perhaps, in the absence of other indications, justify an inference that it was the intention of the deceased to charge the sum of £1,000 against her Jamaica estate, they do not constitute an express declaration to that effect as required by the terms of her Jamaica will. It is manifest that that condition was imposed by the deceased in order to avoid the sale, at a sacrifice, of shares owned by her in a closely held Jamaica corporation.
The decree of the surrogate should be reversed and it should be held that the amount of £1,000 constitutes a charge against the New York estate of the deceased. Cohn, J., concurs.